
	
		I
		111th CONGRESS
		1st Session
		H. R. 3567
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2009
			Mr. Nadler of New
			 York (for himself, Ms.
			 Baldwin, Mr. Polis of
			 Colorado, Mr. Conyers,
			 Mr. Engel,
			 Ms. Kilroy,
			 Ms. Speier,
			 Ms. Berkley,
			 Mr. Hastings of Florida,
			 Mrs. Maloney,
			 Mr. Quigley,
			 Mr. Israel,
			 Ms. Schakowsky,
			 Mr. Grijalva,
			 Mr. Abercrombie,
			 Ms. DeGette,
			 Mr. Stark,
			 Mr. Wexler,
			 Mr. Welch,
			 Ms. Linda T. Sánchez of California,
			 Ms. Woolsey,
			 Mr. Capuano,
			 Mr. Weiner,
			 Mr. Serrano,
			 Mr. Olver,
			 Mr. Blumenauer,
			 Mr. Markey of Massachusetts,
			 Ms. Norton,
			 Mr. Hodes,
			 Mr. Ackerman,
			 Ms. Velázquez,
			 Mr. Andrews,
			 Mr. Fattah,
			 Mr. George Miller of California,
			 Ms. Lee of California,
			 Mr. Hinchey,
			 Mr. Honda,
			 Mr. McDermott,
			 Ms. Wasserman Schultz,
			 Ms. Watson,
			 Mrs. Lowey,
			 Ms. Clarke,
			 Mr. Ellison,
			 Mr. Brady of Pennsylvania,
			 Mr. Gutierrez,
			 Ms. Edwards of Maryland,
			 Mr. Kucinich,
			 Mr. Pallone,
			 Mr. Holt, Mr. Larson of Connecticut,
			 Mr. Towns,
			 Mr. Lewis of Georgia,
			 Mr. Scott of Virginia,
			 Mr. Becerra,
			 Mr. Moran of Virginia,
			 Mr. Filner,
			 Mr. Waxman,
			 Ms. Roybal-Allard,
			 Mr. Murphy of Connecticut,
			 Mr. Pastor of Arizona,
			 Mrs. Capps,
			 Mr. Heinrich,
			 Mr. Delahunt,
			 Mr. McGovern,
			 Mr. Sherman,
			 Mr. Sestak,
			 Mr. Berman,
			 Ms. Shea-Porter,
			 Mr. Jackson of Illinois,
			 Mr. Rothman of New Jersey,
			 Mr. Kennedy,
			 Mrs. Davis of California,
			 Ms. Pingree of Maine,
			 Ms. Hirono,
			 Mr. Tonko,
			 Ms. Tsongas,
			 Mr. Johnson of Georgia,
			 Ms. Matsui,
			 Ms. Harman,
			 Mrs. Napolitano,
			 Mr. Tierney,
			 Mr. Himes,
			 Mr. Courtney,
			 Mr. Doyle,
			 Ms. Zoe Lofgren of California,
			 Mr. Farr, Mr. Meeks of New York,
			 Mr. Rangel,
			 Mr. Maffei,
			 Ms. DeLauro,
			 Ms. Castor of Florida,
			 Ms. McCollum, and
			 Mr. Wu) introduced the following bill;
			 which was referred to the Committee on the
			 Judiciary
		
		A BILL
		To repeal the Defense of Marriage Act and ensure respect
		  for State regulation of marriage.
	
	
		1.Short titleThis Act may be cited as the
			 Respect for Marriage Act of
			 2009.
		2.Repeal of section
			 added to title 28, United States Code, by section 2 of the Defense of Marriage
			 ActSection 1738C of title 28,
			 United States Code, is repealed, and the table of sections at the beginning of
			 chapter 115 of title 28, United States Code, is amended by striking the item
			 relating to that section.
		3.Marriage
			 recognitionSection 7 of title
			 1, United States Code, is amended to read as follows:
			
				7.Marriage
					(a)For the purposes of any Federal law in
				which marital status is a factor, an individual shall be considered married if
				that individual’s marriage is valid in the State where the marriage was entered
				into or, in the case of a marriage entered into outside any State, if the
				marriage is valid in the place where entered into and the marriage could have
				been entered into in a State.
					(b)In this section,
				the term State means a State, the District of Columbia, the
				Commonwealth of Puerto Rico, or any other territory or possession of the United
				States.
					.
				
		
